DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and under examination.
Claim Objections
Claim 1 is objected to because of the following informalities: “its anticipated position” in line 8 should read “the quantity of adhesive’s anticipated position”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “various additives” should read “additives.”  Appropriate correction is required.
Claims 7-8 are objected to because of the following informalities:  "their" should read “an” in line 3 of both claims as the anticipated position is read to the “quantity” of particles. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/641,901 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of an overlap in scope that will be outlined below.
Regarding claims 1-3 (instant application), these three claims when read as a whole overlap in scope and thus would be anticipated by claim 1 of the reference application.
Regarding claims 4-5 (instant application), the claims overlap in scope with claim 2 of the reference application. 
Regarding claim 6 (instant application), the claim overlaps in scope with claim 3 of the reference application. 
Regarding claim 7 (instant application), the claim overlaps in scope with claim 4 of the reference application.
Regarding claim 8 (instant application), the claim overlaps in scope with claim 6 of the reference application, which includes an additional limitation, but would be anticipated by ref. claim 6.
Regarding claim 9 (instant application), the claim overlaps in scope with claim 7 of the reference application. 
Regarding claims 10-11 (instant application), the claims overlap in scope with claims 6 and 8-9 of the reference application, where “glue nozzle” is a species of “additive nozzle” as in claims 8-9. 
Such nozzles as in claims 8-9 of the reference application would inherently be capable of the movement described in instant claim 11 as these are functional limitations.  
Regarding claim 12 (instant application), the claim overlaps in scope with claim 10 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (US 2009/0042019).
Regarding claim 1, Nilsson discloses a method of producing a wood material panel (abstract) comprising: (a) scattering a multitude (or ‘plurality’) of wood particles to produce a ‘particulate cake’ (par. 0047-0057 describes different modes of scattering particles into a ‘particle mat’ which is equivalent to ‘particulate cake’);
(b) applying an adhesive to at least some of the wood particles prior to the scattering (‘and/or’ has the BRI of “or” where it appears in the claims) of the particles within a mold (par. 0042);
(c) pressing of the particulate cake under high temperature and high pressure (par. 0042, 0058-0061) and wherein a quantity of the adhesive is varied based on its (the quantity of adhesive’s) position within the particulate cake (par. 0063 explains that some areas are coated .  
Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stelte (US Patent No. 4,458,827).
Regarding claims 8-10, it is first noted on the record that in “a device for conducting a method according to claim 1,” the “for conducting a method according to claim 1” clause constitutes an intended use as described in MPEP 2114. 
As discussed in MPEP 2114, the manner of operating the device does not differentiate apparatus claims from the prior art. As such, the limitations of claim 1 are not read as limiting to claim 8 under the BRI standard. However, if these “method steps” referred to in claim 8, are viewed as functional limitations instead of an intended use, please see below.  
With respect to device claims 8-10, Stelte discloses a system and device for adding adhesive to wood particles, which comprises an electrical control system (33) with an electronic data processing device, that is configured to vary a quantity of the adhesive that is to be applied to a given set of particles by a “nozzle” (outlet of ‘line’ 34) (Stelte, 2:42-3:52 and 4:11-4:69 explains full algorithm used by the processor/memory which includes an “adhesive/chip relationship” as in 3:48-3:52; Figs. 1-2) which is user operated and as such, can be performed in a different manner for a given location of the panel being produced. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Lewis et al. (US 2018/0215069), hereinafter Lewis.
Regarding claims 2-3 and 6-7, Nilsson discloses the subject matter of claim 1, and also includes the subject matter of claim 7 (Nilsson, par. 0043 discusses using a finer fraction of particles in different locations), but does not explicitly disclose introducing at least one additive at different positions within the particulate cake as required in claims 2-3 and 6. 
However, Lewis discloses a similar method to that of Nilsson, in that Lewis also puts particles and adhesive into a mold and compresses the combination of particles and adhesive into a wood material panel (Lewis, par. 0085, 0094, 0106, 0122). Lewis further discloses that 
Nilsson as discussed above discloses a “base” process of producing a wood material panel having a variable amount of adhesive. Lewis discloses an “improvement” to the base process of Nilsson that is similar to the claimed invention in that Lewis also includes an additive material within the adhesive material. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the additive materials of Lewis (par. 0108-0117) into the adhesive of Nilsson above, resulting in a variable amount of additives to be included at different positions within the particle mat of Nilsson above. Accordingly, one of ordinary skill in the art would have found it obvious to have specified that there is a variable amount of additives included within the particulate cake at different positions (along with adhesive) as is required in the claims as to likewise confer favorable properties upon the wood material product (Lewis, par. 0108) at various locations as in claims 2-3 and 6.  
Regarding claims 4-5 and 12, Nilsson/Lewis discloses the subject matter of claim 2 as discussed above, and further discloses that an adhesive component can be included as an additive (Lewis, par. 0094 describes that the crosslinking agent can be added separately such that it would constitute an ‘additive’), or the substances as listed in claim 5 (Lewis, par. 0042-0043, 0108-0117), which would necessarily or inherently alter the thermal conductivity (such as the carbon nanotubes in Lewis, par. 0116) of the combined material as in claim 12. It would have been obvious to one of ordinary skill in the art to have incorporated these limitations as described in Lewis for the same reasons set forth in claim 2 above. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Stelte (US Patent No. 4,458,827).
Regarding claims 8-10, as noted above, if the method claim limitations are considered limiting to the ‘device’, Nilsson discloses the subject matter of claim 1 under 35 U.S.C. 102 as discussed above, but does not appear to explicitly disclose that there is an electrical control system that is configured to vary a quantity of the adhesive to be supplied to a nozzle for depositing onto the particles as required in claims 8-10.
However, Stelte discloses a system and device for adding adhesive to wood particles, which comprises an electrical control system (33) with an electronic data processing device, that is configured to vary a quantity of the adhesive that is to be applied to a given set of particles by a “nozzle” (outlet of ‘line’ 34) (Stelte, 2:42-3:52 and 4:11-4:69 explains full algorithm used by the machine which includes an “adhesive/chip relationship” as in 3:48-3:52 representing the amount of adhesive at a given location would vary; Figs. 1-2) which is user operated and as such, can be performed in a different manner for a given location of the panel being produced. 
Nilsson discloses a “base” process/device of producing a wood material panel using wood material and adhesive material. Stelte discloses an “improvement” to the base process/device above that has been improved in the same way as the claimed invention in that it further includes a system for depositing a measured amount of glue for the particles. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Stelte into the “base” process/device of Nilsson above as Stelte provides a suitable device of adding glue to the particles and Nilsson provides the steps of producing a panel including adding glue to particles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the “base” process/device above from Nilsson further includes the components from Stelte as described above. 
Regarding claim 11, Nilsson/Stelte discloses the subject matter of claim 8 as discussed above, and further discloses the use of a movable nozzle (Nilsson, par. 0048) for distributing core particles which have adhesive on them (meeting the BRI of “glue nozzle” as at least one component would have glue and it “can be applied” to particles already present on a conveyer). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stelte (US Patent No. 4,458,827) in view of Nilsson (US 2009/0042019).
Regarding claim 11, Stelte discloses the subject matter of device claims 8-10 under 35 U.S.C. 102 as discussed above but does not explicitly disclose that the glue nozzle moves with the required movements as required by claim 11. However, Nilsson, as part of a similar device, discloses the use of a nozzle (29) which can move transversely to a conveyer and includes particles containing glue (Nilsson, par. 0047-0048). 
Stelte discloses a “base” process/device of producing a wood material panel using wood material and adhesive material and leaving it for further processing into a panel. Nilsson discloses an “improvement” to the base process above that has been improved in the same way as the claimed invention in that it further includes a nozzle including glue that moves. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Nilsson into the “base” process/device of Stelte above as both are involved with similar glue application to similar materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the “base” process/device above from Stelte further includes the components from Nilsson as described above as to be able to move transversely to a conveyer applying the material as is claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742